     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 1 of 52
                            MIKE UNRUH

 1               UNITED STATES DISTRICT COURT
 2      FOR THE DISTRICT OF MONTANA - BUTTE DIVISION
 3   __________________________________________________
 4   JOHN MEYER,
 5               Plaintiff,
 6

 7         vs.                     Cause No. 2:18-CV-0002-BMM
 8

 9   BIG SKY RESORT,
10

11               Defendant.
12   ___________________________________________________
13           DEPOSITION UPON ORAL EXAMINATION OF
14                            MIKE UNRUH
15   ___________________________________________________
16      BE IT REMEMBERED, that the videotaped
17   deposition upon oral examination of Mike Unruh,
18   appearing at the instance of Plaintiff was taken at
19   the law offices of Crowley Fleck PLLP, 1915 South
20   19th Avenue, Bozeman, Montana 59715, on Wednesday,
21   February 19, 2020, beginning at the hour of
22   8:56 a.m., pursuant to the Montana Rules of Civil
23   Procedure, before Kim Marchwick, RPR, CRR, Court
24   Reporter - Notary Public.
25




                                                                       1
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 2 of 52
                            MIKE UNRUH

 1                          APPEARANCES
 2
           ATTORNEY APPEARING ON BEHALF OF THE
 3         PLAINTIFF, JOHN MEYER:
 4
                 Breean Walas, Esq.
 5               WALAS LAW FIRM
                 Post Office Box 4591
 6               Bozeman, Montana 59772
                 breean@walaslawfirm
 7
 8         ATTORNEY APPEARING ON BEHALF OF THE
           DEFENDANT, BIG SKY RESORT:
 9
10               Ian McIntosh, Esq.
                 CROWLEY FLECK PLLP
11               1915 South 19th Avenue
                 Post Office Box 10969
12               Bozeman, Montana 59719-0969
                 imcintosh@crowleyfleck.com
13
14   Also present:     Mac Morris, Esq.
                       Tom Marshall
15
16
17
18
19
20
21
22
23
24
25




                                                                       2
                BRIDGER COURT REPORTERS, INC.
                         (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 3 of 52
                            MIKE UNRUH

 1                        I N D E X
 2   EXAMINATION OF MIKE UNRUH       BY             PAGE
 3              Ms. Walas.............................5
 4              Mr. McIntosh.........................44
 5
 6                        E X H I B I T S
 7
 8   Deposition Exhibit No. 84                                  22
           Copy of Deposition Exhibit 25
 9
     Deposition Exhibit No. 85                                  30
10         Exhibit 13 with orange markings
11   Deposition Exhibit No. 86                                  33
           Incident Report
12
     Deposition Exhibit No. 87                                  35
13         Incident Report dated 3-6-11
14   Deposition Exhibit No. 88                                  42
           Incident Report dated 3-20-15
15
16
17
18
19
20
21
22
23
24
25




                                                                       3
                BRIDGER COURT REPORTERS, INC.
                         (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 4 of 52
                               MIKE UNRUH

 1         WHEREUPON, the following proceedings were had
 2   and   testimony taken, to-wit:
 3

 4                         *    *   *   *   *
 5

 6         VIDEOGRAPHER:       Let the record show that this
 7   is the time and place designated of the videotape
 8   deposition of Mike Unruh in the matter of
 9   John Meyer versus Big Sky Resort in the United
10   States District Court for the District of Montana,
11   Butte division, Cause No. 2 18 CV-0002-BMM.
12         The date today is February 19, 2020.            Time on
13   the monitor is 8:56 a.m.       My name is Wade Larson,
14   I'll be operating the camera today.          The court
15   reporter is Kim Marchwick.         And I now ask that
16   counsel voice identify themselves and state whom
17   they represent.
18          MS. WALAS:     Breann Walas for the Plaintiff.
19          MR. McINTOSH:       Ian McIntosh.     And with me
20   today is Mac Morris and Tom Marshall as the
21   corporate representative.
22          VIDEOGRAPHER:       Would the court reporter
23   please swear in the witness.
24                          MIKE UNRUH,
25   called as a witness by the Plaintiff, having been



                                                                       4
                BRIDGER COURT REPORTERS, INC.
                         (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 5 of 52
                             MIKE UNRUH

 1   first duly sworn, testified as follows:
 2                          EXAMINATION
 3   BY MS. WALAS:
 4         Q.     Good morning.
 5         A.     Good morning.
 6         Q.     Will you go ahead and state your name
 7   for the record.
 8         A.     Mike Unruh.
 9         Q.     Okay.    And where do you work?
10         A.     I work with Big Sky and Boyne Resorts.
11         Q.     Okay.    And what is your title at -- is
12   it just Big Sky and Boyne Resorts or is it two
13   separate entities?
14         A.     I now am Boyne Resorts, which
15   encompasses many different ski resorts.
16         Q.     Is Boyne within the, I guess, you said
17   "group"?
18         A.     Yes.
19         Q.     Okay.    And what is your title at Boyne
20   Mountains?
21         A.     With Boyne Resorts I am the Senior Vice
22   President of Mountain Operations.
23         Q.     And did you previously work at Big Sky
24   Resort?
25         A.     I did.



                                                                       5
                  BRIDGER COURT REPORTERS, INC.
                           (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 6 of 52
                            MIKE UNRUH

 1         Q.    And what was your title there?
 2         A.    The title I finished my tenure there was
 3   Vice President of Mountain Operations.
 4         Q.    And how long have you worked for either
 5   Boyne Resorts or the Big Sky Resort?
 6         A.    Since September of 2007.
 7         Q.    And are you aware today that the
 8   testimony you're giving is as a representative of
 9   Big Sky?
10         A.    I am.
11         Q.    And are you giving any testimony today
12   on behalf of Boyne Resorts?
13         A.    No.
14          MR. McINTOSH:      Objection, vague.
15         Q.    (By Ms. Walas)      And are you aware that
16   you have been identified as a non-retained expert
17   in this case?
18         A.    I believe that's my understanding, yes;
19   corporate representative is my understanding.
20         Q.    Okay.    And I've handed you earlier what
21   was marked as Exhibit 79.       Are you familiar with
22   that document?
23         A.    Yes.
24         Q.    And that's the Second Amended 30(b)(6)
25   Deposition Notice?



                                                                       6
                BRIDGER COURT REPORTERS, INC.
                         (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 7 of 52
                            MIKE UNRUH

 1         A.    That's correct.
 2         Q.    And would you agree that there is a list
 3   of topics on page 2?
 4         A.    Yes.
 5         Q.    And that flows over into the next page?
 6         A.    It does.
 7         Q.    Going back to page 2, let's take a look
 8   at them.   Are you prepared to discuss John Meyer's
 9   ski wreck and injuries on December 11, 2015, at Big
10   Sky Resort?
11         A.    To the extent of the items which we have
12   not objected, yes.
13         Q.    And so you're aware that some objections
14   to that topic have been raised?
15         A.    I had attended several of the
16   depositions and, therefore, I'm aware that
17   objections have been raised.
18         Q.    Okay.    The main -- are you prepared to
19   discuss the maintenance operation and patrolling of
20   the trails and terrain in the Challenger area at
21   Big Sky Resort from December 1st to
22   December 11, 2015?
23         A.    Same answer as I have explained with
24   answer one, yes.
25         Q.    Okay.    And are you prepared to discuss



                                                                       7
                BRIDGER COURT REPORTERS, INC.
                         (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 8 of 52
                            MIKE UNRUH

 1   Topic 3 the maintenance of the trails and terrain
 2   in the Bermuda Triangle of Big Sky Resort from
 3   December 1 through 11 of 2015?
 4         A.    Similar to answers one and two, yes.
 5         Q.    And what's your understanding of what
 6   the Bermuda Triangle is at Big Sky?
 7         A.    The Bermuda Triangle is a non-maintained
 8   natural area that is generally confined by Lower
 9   Morning Star, the area below Highway and St. Alfons
10   Trees.
11         Q.    And just to be clarify St. Alfons Trees,
12   those are just natural trees in the area or is that
13   the name of a trail?
14         A.    That's correct.
15         Q.    And looking at Topic 4 are you prepared
16   to discuss the visibility of the transition from
17   Highway to Loop Road from the Challenger ski lift
18   on December 11, 2015?
19         A.    I am.
20         Q.    And are you prepared to discuss Topic 5,
21   the accident investigation of John Meyer's
22   2011/2015 (sic) wreck including the incident report
23   that was produced by Big Sky?
24         A.    I am.
25         Q.    And Topic 6, are you prepared to discuss



                                                                       8
                BRIDGER COURT REPORTERS, INC.
                         (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 9 of 52
                            MIKE UNRUH

 1   prior skiing or snowboarding accidents in the
 2   Highway, Loop Road, and Lower Morning Star section
 3   of the mountain during the 2015 to '16 ski seasons
 4   and the four seasons prior?
 5         A.    I am.
 6         Q.    And are you aware that incident reports
 7   have been produced from after the 2015 ski wreck
 8   that John Meyer had?
 9         A.    Yes.
10         Q.    And are you prepared to discuss those
11   incident reports?
12          MR. McINTOSH:      Objection.     Beyond the scope
13   of the deposition notice.
14          THE WITNESS:      Those which have not been
15   previously been objected to, yes.
16         Q.    (By Ms. Walas)      And we're on No. 7, I
17   believe.   Are you prepared to discuss the factual
18   basis of the affirmative defenses raised in Big
19   Sky's Answer with the exception of the abuse of
20   process defense?
21         A.    Correct.
22         Q.    And are you prepared to discuss Topic 8
23   which covers Big Sky's corporate policies for
24   safety maintenance and operation of the trails
25   during the 2015-'16 ski season and the four seasons



                                                                       9
                BRIDGER COURT REPORTERS, INC.
                         (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 10 of 52
                              MIKE UNRUH

 1   prior?
 2         A.     I am.
 3         Q.     And Topic 9, are you prepared to discuss
 4   Big Sky's corporate policies regarding ski patrol
 5   and investigation team -- accident investigation
 6   team training, reporting and operations for 2015 to
 7   '16 and the four years prior?
 8            MR. McINTOSH:    And I'll just object that, on
 9   our topic, as we communicated in our objections
10   there may be privileged material that Mr. Unruh
11   will not be able to testify about.          But go ahead.
12            THE WITNESS:    Yes.    To the extent that it
13   does not delve into privileged information, yes.
14         Q.     (By Ms. Walas)      And to be clear on the
15   record your understanding of privileged information
16   covers what type of topic?
17            MR. McINTOSH:    Objection, calls for a legal
18   conclusion.
19            THE WITNESS:    My general understanding of
20   that as a lay person is conversations that Big Sky
21   has had with its legal representatives.
22         Q.     (By Ms. Walas)      And is -- what did you
23   do to prepare for your deposition today?
24         A.     I've reviewed documents that have been
25   produced in response to this, this 30(b)(6)



                                                                    10
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 11 of 52
                             MIKE UNRUH

 1   document.    Like I mentioned, I have been present at
 2   all but one of the depositions, I believe.            And I
 3   have generally followed along this case since it
 4   occurred.
 5           Q.   Okay.   And can you identify the
 6   documents that you reviewed for today?
 7           A.   Not in their entirety; but they include
 8   the accident investigation, they include reviewing
 9   the expert witness for Big Sky's product, it
10   includes the ski patrol manuals, some of the
11   accident cards that have been produced, things like
12   that.
13           Q.   And you said that you attended some
14   depositions; whose depositions did you attend?
15           A.   I have attended John Meyer's,
16   Amanda Eggert, Evi Dixon, Bob Dixon,
17   Taylor Middleton to the best of my recollection.
18           Q.   And are there any deposition transcripts
19   that you have reviewed that you weren't present at?
20           A.   Yes.
21           Q.   Which one was that?
22           A.   Mr. McMacken.
23           Q.   And did you review the deposition
24   transcripts for the ones that you attended in
25   preparation for today?



                                                                    11
                  BRIDGER COURT REPORTERS, INC.
                           (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 12 of 52
                             MIKE UNRUH

 1         A.     Not immediately prior to this, but I
 2   have reviewed parts of all of them.
 3         Q.     And besides Big Sky's attorney have you
 4   met with any Big Sky employees to prepare for your
 5   deposition today?
 6         A.     Not to prepare for the deposition, no.
 7         Q.     Have you met with any -- again,
 8   excluding Big Sky's attorneys, have you met with
 9   any Big Sky employees to discuss this case?
10         A.     I have had conversations with different
11   leadership members of Big Sky as well as my direct
12   supervisors.
13         Q.     Can you identify by name the leadership
14   supervisors that you discussed this with?
15         A.     I had conversations regarding the case
16   with Taylor Middleton, Ryan Ayres, Dave Benes,
17   Stephen Kircher, Tom Marshall at a high level,
18   Rick Kelley with Boyne, and John McGregor with
19   Boyne.
20         Q.     And I believe you said you discussed
21   this case with your direct supervisors?
22         A.     That would be Steve Kircher,
23   Rick Kelley, John McGregor.
24         Q.     And have you ever met with John Meyer to
25   discuss his injuries?



                                                                    12
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 13 of 52
                              MIKE UNRUH

 1         A.     I have not; not personally.
 2         Q.     And was John Meyer injured while skiing
 3   at Big Sky?
 4         A.     He was.
 5         Q.     And what is Big Sky's understanding of
 6   his injuries?
 7            MR. McINTOSH:    Object on foundation.        Go
 8   ahead.
 9            THE WITNESS:    It's my understanding that
10   Mr. Meyer was skiing the Highway Trail off of
11   Challenger, which is an expert trial.           It's my
12   understanding that by his own admission he was
13   skiing fast as he, quote, "always does" and from
14   another witness that he was, quote, "bombing the
15   run" and that he failed to safely negotiate a
16   variation in terrain and fell becoming injured.
17         Q.     (By Ms. Walas) And where did
18   John Meyer's ski wreck occur on the mountain?
19         A.     His point of rest was Bermuda Triangle.
20         Q.     And is Big Sky aware of how Mr. Meyer
21   got to the Bermuda Triangle?
22         A.     Mr. Meyer states that he skied the
23   Highway Trail, and in order for him to have the
24   point of rest that he did that's the only logical
25   conclusion that aligns well with his testimony and



                                                                    13
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 14 of 52
                             MIKE UNRUH

 1   that of witnesses in the case.
 2         Q.     And did Big Sky do an investigation into
 3   John Meyer's ski wreck?
 4         A.     Yes.
 5         Q.     And is that investigation part of Big
 6   Sky's normal course of operations?
 7           MR. McINTOSH:     Objection, calls for a legal
 8   conclusion.    Go ahead.
 9           THE WITNESS:     Generally speaking when Big Sky
10   identifies a serious incident that may have more
11   serious injuries, yes an accident investigation
12   will be performed.
13         Q.     (By Ms. Walas)      And did Big Sky prepare
14   an incident report for John Meyer's ski wreck?
15         A.     The incident report and the accident
16   investigation are somewhat synonymous.
17         Q.     And can you see the transition from
18   Highway to Loop Road where this ski wreck occurred
19   from the Challenger ski lift?
20         A.     Absolutely; it's open and obvious.
21         Q.     And where is the Challenger ski lift
22   from -- in relation to where this wreck occurred?
23         A.     Can you define your question a little
24   bit more?
25         Q.     We might come back to it.



                                                                    14
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 15 of 52
                             MIKE UNRUH

 1         A.     Okay.
 2         Q.     How does Big Sky describe the transition
 3   from Upper Highway to the Loop Road?
 4           MR. McINTOSH:     Objection, vague.       Go ahead.
 5           THE WITNESS:     It is a non-abrupt transition
 6   not unlike multiple transitioned contained within
 7   the trail above it.
 8         Q.     (By Ms. Walas)      And you said you
 9   attended Amanda Eggert's deposition?
10         A.     I did.
11         Q.     And are you aware that she described the
12   transition from Upper Highway to the Loop Road as
13   abrupt?
14           MR. McINTOSH:     Objection.     One, testimony
15   speaks for itself; two, it's hearsay.
16           THE WITNESS:     I don't specifically recall
17   that, no.
18         Q.     (By Ms. Walas)      And the transition to
19   the Loop Road can you see that from Upper Highway?
20         A.     Define "upper highway" please; there is
21   no trail named "upper highway".
22         Q.     Throughout the litigation people have
23   been referring to the part above Loop Road as Upper
24   Highway, but for purposes of clarification can you
25   see the transition from the Highway Trail to Loop



                                                                    15
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 16 of 52
                             MIKE UNRUH

 1   Road?
 2           MR. McINTOSH:     I'm going to object to the
 3   extent that it misstates the record.          Go ahead.
 4           THE WITNESS:     You can see the transition onto
 5   the trail from above.
 6           Q.   (By Ms. Walas)      Okay.   Now, are you
 7   aware that some photos have been produced in this
 8   case by Big Sky?
 9           A.   I am.
10           Q.   And do you know who took the photos that
11   were produced?
12           MR. McINTOSH:     Objection, compound.
13           THE WITNESS:     Can you restate your question?
14           Q.   (By Ms. Walas)      Do you know who took the
15   photos?
16           MR. McINTOSH:     Same objection.
17           THE WITNESS:     Which photos?
18           Q.   (By Ms. Walas) The photos that Big Sky
19   has produced in this litigation that you testified
20   you know have been produced.
21           MR. McINTOSH:     Same objection, compound.
22           THE WITNESS:     Many photos have been produced,
23   and those photos have been taken by more than one
24   individual.
25           Q.   (By Ms. Walas)      Okay.   Do you know if



                                                                    16
                  BRIDGER COURT REPORTERS, INC.
                           (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 17 of 52
                             MIKE UNRUH

 1   the photos that were produced were all taken by Big
 2   Sky employees?
 3         A.     I believe that's correct.
 4         Q.     Okay.   I'm going to hand you what's been
 5   previously marked as Exhibit 12, and are you
 6   familiar with this photo?
 7         A.     I'm familiar with the location.
 8         Q.     And where is that location?
 9         A.     This appears to be on what I would call
10   Lower Morning Star Road above the natural halfpipe.
11         Q.     Did you say halfpipe?
12         A.     Above the natural halfpipe.
13         Q.     Okay.   And do you know who took this
14   Photo No. 12?
15         A.     Not with certainty, no.
16         Q.     Do you know when that photo was taken?
17         A.     I believe that this is a photo that I
18   personally took the following day.
19         Q.     Okay.
20         A.     But, again, I can't with absolute
21   certainty tell you unless you showed me when this
22   was produced.
23         Q.     Okay.   And what did you say the name of
24   this trail was in the photo?
25         A.     I personally would call this Lower



                                                                    17
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 18 of 52
                             MIKE UNRUH

 1   Morning -- or excuse me Lower Morning Star Road.
 2           Q.   Okay.   And when you say "Lower Morning
 3   Star Road" are you referring to this flat area that
 4   looks to go across the mountain?
 5           A.   That's correct.
 6           Q.   Okay.   And to what I would consider the
 7   left or uphill from that trail, what is the name of
 8   that area of the mountain or trail?
 9           A.   That area is not named.
10           Q.   It's not named.      Okay.    Is it considered
11   part of Morning Star or Lower Morning Star?
12           A.   Not in my opinion, no.
13           Q.   And at the end of Lower Morning Star
14   what's the name of that area of the mountain?
15           MR. McINTOSH:     Objection, vague.
16           THE WITNESS:     Yeah, can you...
17           Q.   (By Ms. Walas) If you look at the photo
18   the trail seems to go across the mountain, correct?
19           A.   The cat track goes across the mountain,
20   correct.
21           Q.   Okay.   Is that cat track Lower Morning
22   Star?
23           A.   That's my name that I would use for it,
24   correct.
25           Q.   Okay.   And it looks like in the photo



                                                                    18
                  BRIDGER COURT REPORTERS, INC.
                           (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 19 of 52
                             MIKE UNRUH

 1   that it goes into the side of another trail.             Does
 2   that have a -- does trail at the end of that in the
 3   photo have a name?
 4         MR. McINTOSH:      Objection, misstates the
 5   evidence.
 6            THE WITNESS:    I do not understand your
 7   question.
 8         Q.     (By Ms. Walas)      Okay.   Where does Lower
 9   Morning Star lead to?
10         A.     Lower Morning -- can you -- I'm not sure
11   the question there is -- Lower Morning Star as a
12   trail itself is not in my opinion visible in this
13   picture.
14         Q.     So I -- my understanding is that you
15   identified that cat track as Lower Morning Star; is
16   that correct?
17         A.     Road.
18         Q.     Morning Star Road.       Okay.   Lower Morning
19   Star Road is different than Lower Morning Star
20   Trail?
21         A.     Correct.
22         Q.     Okay.   Can you just explain the
23   difference to me.
24         A.     They're two different trails.
25         Q.     What's the purpose of Lower Morning Star



                                                                     19
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 20 of 52
                             MIKE UNRUH

 1   Road?
 2           A.   To --
 3           MR. McINTOSH:     Objection, vague.       Go ahead.
 4           Q.   (By Ms. Walas)      I'll rephrase that.
 5           A.   Yeah, please.
 6           Q.   What is Lower Morning Star Road used
 7   for?
 8           MR. McINTOSH:     Also vague.
 9           THE WITNESS:     Yeah, can you -- it has
10   multiple uses.
11           Q.   (By Ms. Walas)      Okay.   So what are those
12   multiple uses?
13           A.   Skiers can use it to traverse the
14   mountain from one area to the next, snow cats and
15   other equipment can also use it to traverse the
16   mountain.
17           Q.   And is Lower Morning Star Road -- where
18   does that -- what area of the mountain does that
19   lead you to?
20           A.   Can you be more specific there?
21           Q.   I'm trying to figure out where Lower
22   Morning Star Road goes from this photo?
23           A.   The most basic answer is it goes
24   downhill or towards the north, and it traverses
25   Lower Morning Star, and then eventually traverses



                                                                    20
                  BRIDGER COURT REPORTERS, INC.
                           (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 21 of 52
                             MIKE UNRUH

 1   across the bottom of Highway Trail.
 2           Q.   Okay.   And is Lower Morning Star Road
 3   that we see in this photo, is that the same as Loop
 4   Road?
 5           A.   It can sometimes be referred to as the
 6   same.    In my venacular, no.
 7           Q.   I have what has been marked as Exhibit
 8   25.   And are you familiar with this photograph?
 9           A.   I am.
10           Q.   And do you know who took the photo?
11           A.   I believe this is also a photo that I
12   took the day after Mr. Meyer's incident.
13           Q.   And where on the mountain is this photo
14   that -- strike that.      That's a horrible question.
15                Describe the area shown in this photo.
16           A.   This photo was taken while standing on
17   the Highway Trail looking downhill.
18           Q.   And do you recall how far up the hill
19   you were from the Loop Road when you took this
20   photo?
21           A.   I did not measure it.
22           Q.   And looking at Exhibit 25 on the right
23   side of the photo, is there a difference in the
24   elevation of the terrain?
25           A.   Can you define your answer -- or your



                                                                    21
                  BRIDGER COURT REPORTERS, INC.
                           (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 22 of 52
                             MIKE UNRUH

 1   question a little more?       This is obviously a
 2   downward slope so there's an elevation change the
 3   whole distance.
 4         Q.     Okay.   Over here to the -- on the right
 5   side of the photo, there appears to be a -- what I
 6   would describe as a bowl where the trail goes down.
 7   Do you see that on the photo?
 8         A.     I see that, yes.
 9         Q.     And what part of the trail is that on,
10   the bowl area?
11         A.     I would call that the skier's right side
12   of Highway.
13         Q.     But it's still on Highway?
14         A.     I would call it on Highway, yes.
15         Q.     I'm going to show you what I'll mark as
16   84.
17                (Whereupon, Deposition Exhibit No. 84
18   was marked for identification.)
19           MR. McINTOSH:     So it's just a copy of 25.
20           MS. WALAS:     (Nod of head.)
21           MR. McINTOSH:     Got it.     Thank you.
22         Q.     (By Ms. Walas)      Here is 84, and
23   comparing that to number 25 is it the same photo?
24         A.     The print looks different, meaning the
25   color looks darker, but everything within the



                                                                    22
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 23 of 52
                             MIKE UNRUH

 1   picture appears to be the same.
 2         Q.     And in Exhibit 84, is that the area of
 3   the mountain where John Meyer's wreck occurred?
 4         A.     Can you be more specific in your
 5   question?    What part of the picture?
 6         Q.     What area of the mountain did
 7   John Meyer's ski wreck take place in?
 8         A.     Mr. Meyer can't articulate exactly where
 9   he crashed, but his point of rest was in the
10   Bermuda Triangle visible in this picture, and the
11   witness, Mr. McMacken, has stated that he was
12   bombing down Highway.
13         Q.     Okay.
14         A.     Both of which are in this picture.
15         Q.     Okay.   And I'm going to hand you that
16   orange marker.     On Exhibit 84 can you mark the
17   route that Big Sky believes Mr. Meyer took while he
18   was skiing Highway into his point of rest?
19           MR. McINTOSH:     Objection; speculation,
20   foundation, lack of personal knowledge.
21           THE WITNESS:     I can't.     I believe I can mark
22   his point of rest.
23         Q.     (By Ms. Walas)      Okay.   So Big Sky has no
24   knowledge of how John Meyer skied down Highway?
25           MR. McINTOSH:     Objection; misstates the prior



                                                                    23
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 24 of 52
                              MIKE UNRUH

 1   testimony.
 2            THE WITNESS:    Big Sky has knowledge from
 3   witnesses, and that is our understanding of how he
 4   came to his point of rest.
 5         Q.     (By Ms. Walas) Does Big Sky know the
 6   route that John Meyer skied on the day of his
 7   accident after he got off the Challenger lift?
 8         A.     Which time?     He rode the lift multiple
 9   times.
10         Q.     Does Big Sky know the route that
11   John Meyer took after getting off the Challenger
12   lift immediately before his ski wreck?
13            MR. McINTOSH:    Objection; vague, foundation.
14            THE WITNESS:    Can you restate the question?
15         Q.     (By Ms. Walas) Does Big Sky know the
16   route that John Meyer took off the Challenger ski
17   lift until his point of rest after his ski wreck?
18            MR. McINTOSH:    Same objection.
19            THE WITNESS:    From witness testimony
20   Amanda Eggert, Mr. McMacken, and Mr. Meyer, it's my
21   understanding that he skied Highway then came to
22   rest in Bermuda Triangle.
23         Q.     (By Ms. Walas) Okay.       And can you mark
24   the point of rest after John Meyer's ski wreck on
25   that photo?



                                                                    24
                  BRIDGER COURT REPORTERS, INC.
                           (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 25 of 52
                              MIKE UNRUH

 1          A.    I can generally mark it.        I'm not sure I
 2   can mark it with pinpoint accuracy in this picture.
 3          Q.    Will you circle what Big Sky understands
 4   to be John Meyer's point of rest.
 5          A.    It doesn't show well in this picture
 6   from this distance, so that's difficult, and I'm
 7   not sure I can do it with enough accuracy in this
 8   picture to feel comfortable with doing so.            If you
 9   have a closer picture I'd be happy to do that.
10          Q.    We'll just leave that blank then for
11   now.
12          A.    Okay.
13          Q.    Now, looking at Exhibit 25, how would
14   you describe the terrain in that area of the
15   mountain?
16          A.    Which part of the picture would you like
17   me to describe.
18          Q.    The entire photograph?
19            MR. McINTOSH:    Objection; too broad.        Go
20   ahead.
21            THE WITNESS:    Well, directly below the
22   photographer is the Highway Trail with clear and
23   obvious or at least seasoned conditions
24   characterized by vegetation popping up through the
25   snow, some unconsolidated snow, some small -- some



                                                                    25
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 26 of 52
                             MIKE UNRUH

 1   moguls, Lower Morning Star Road or the cat track
 2   plainly and obviously crossing the trail.
 3          Below that is the Bermuda Triangle again with
 4   trees exposed, vegetation, and different natural
 5   conditions and then beyond that still is Lower
 6   Morning Star Trail.      There are three skiers clearly
 7   obvious on the Lower Morning Star Road or the Loop
 8   Road as some people call it, and there are three
 9   skiers clearly obvious on Lower Morning Star Trail
10   itself.
11          Q.    (By Ms. Walas) And is the cat track or
12   road that we see in Exhibit 25 the Lower Morning
13   Star Road that you were discussing in Exhibit 12?
14          A.    It is a continuation of that, yes.
15          Q.    And I believe you identified three
16   skiers on the Loop Road in No. 25?
17          A.    Correct.
18          Q.    And looking at where those skiers are
19   standing, does it appear to be a drop off from the
20   top of Upper Highway to the Loop Road?
21          A.    There is an obvious variation in
22   terrain.    I would not characterize it as a drop
23   off.
24          Q.    And Deposition Exhibit 25, is that
25   representative of how the terrain was on



                                                                    26
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 27 of 52
                              MIKE UNRUH

 1   December 11, 2015?
 2         A.     Yes.
 3         Q.     And is the -- No. 12 representative of
 4   the terrain on December 11, 2015?
 5         A.     Yes.
 6         Q.     And do you know if the Loop Road was
 7   groomed after Mr. Meyer's December 11, 2015 ski
 8   wreck?
 9            MR. McINTOSH:    Objection.     Vague as to time.
10            THE WITNESS:    Yes, can you be more specific,
11   please.
12         Q.     (By Ms. Walas) Do you know if the Loop
13   Road was groomed between December 11th, the date of
14   the wreck, and the next day when you took these
15   photos?
16         A.     I do not know.
17         Q.     And do you know if the transition from
18   Highway to the Loop Road was changed between
19   December 11th when the wreck occurred and December
20   12th when you took the photos?
21         A.     Can you define "changed" for me, please.
22         Q.     Were any modifications made by Big Sky?
23         A.     Not that I'm aware of, no.
24         Q.     Any maintenance done on that transition
25   by Big Sky during that time?



                                                                    27
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 28 of 52
                             MIKE UNRUH

 1         A.     No.
 2         Q.     And is Highway a groomed trail?
 3         A.     No.
 4         Q.     And is there a reason that it's not
 5   groomed?
 6         A.     Highway's an off-pieced trail, and we
 7   choose not to groom many different expert trails.
 8         Q.     I'm going to hand you what's been marked
 9   as Exhibit 76, and you said you were present at
10   Bob Dixon's deposition, correct?
11         A.     I was.
12         Q.     And do you recall during that deposition
13   when I had had Mr. Dixon mark an area of Highway
14   that appeared to go into that bowl that we
15   discussed earlier?
16         A.     I vaguely recall that deposition.
17         Q.     Okay.    And is that bowl area marked on
18   76?
19         A.     Yes.
20         Q.     Okay.    And would you agree that the part
21   that is circled on Exhibit 76, the part of the
22   mountain is a change in elevation from coming --
23   from Highway?
24         A.     Again, by definition it's downhill so
25   it's a change in elevation.



                                                                    28
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 29 of 52
                             MIKE UNRUH

 1         Q.     And if you were skiing that Highway into
 2   the area that is circled there, how do you
 3   transition out of that bowl on the mountain?
 4           MR. McINTOSH:     Objection to the
 5   characterization.      Go ahead.
 6           THE WITNESS:     I'm not following your
 7   question, I'm sorry.
 8         Q.     (By Ms. Walas)      Okay.   If a skier is
 9   coming down Highway and goes through the area that
10   is circled on 76 --
11         A.     Um-hum.
12         Q.     -- do they have to go back uphill to get
13   to the Loop Road?
14         A.     I don't believe so, no.
15         Q.     Okay.   I'm going to hand you what's been
16   previously marked as Exhibit 13, and are you
17   familiar with this photo?
18         A.     I believe so, yes.
19         Q.     Do you know when it was taken?
20         A.     I believe this was also a picture that I
21   took the following morning.
22         Q.     Okay.   And where were you standing when
23   you took this photo?
24         A.     This is on Lower Morning Star Road,
25   skiers leftish of Lower Morning Star itself above



                                                                    29
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 30 of 52
                             MIKE UNRUH

 1   the Bermuda Triangle and just prior to reaching the
 2   bottom of Highway Trail.
 3           Q.   Okay.   And looking at Exhibit 13 on the
 4   left side of the photo, there -- is there what
 5   appears to be a kind of a lip on this left side
 6   here?
 7           A.   Can you be more specific?        I do not see
 8   anything I would characterize as a lip.
 9           Q.   Okay.   Comparing it to -- I believe you
10   have it, 76.    There, the area that is circled,
11   comparing 76 to 13, can you see the area that Bob
12   circled in Exhibit 13?
13           A.   From a different angle, yes.
14           Q.   Okay.   And I'm going to hand you what
15   I'll mark as Exhibit 85.
16                (Whereupon, Deposition Exhibit No. 85
17   was marked for identification.)
18           Q.   (By Ms. Walas)      And is this the same
19   photo as Exhibit 13?
20           A.   It appears to be.
21           Q.   Okay.   And taking that orange marker,
22   can you circle or mark the area that is the
23   different angle of what was circled in 76?
24           A.   Again, I'm really trying to follow your
25   question, and I need a little more clarity on it.



                                                                    30
                  BRIDGER COURT REPORTERS, INC.
                           (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 31 of 52
                             MIKE UNRUH

 1   What is it you are asking me to mark?
 2          Q.    I believe you said Exhibit 13, which is
 3   a duplicate of 87, showed a different angle from
 4   this area, from 76?
 5          A.    I meant that it's taken from a different
 6   angle or perspective.
 7          Q.    Okay.   So can you see the part that was
 8   circled in 76 in Exhibit 13?
 9          A.    Yes.
10          Q.    Okay.   Now, can you mark the area that
11   you can see in 76 in 85.
12          A.    Mark generally that area. (Witness
13   complied.)
14          Q.    Okay.   Let me see this a moment.         Okay.
15   And so the area that you've just circled in orange,
16   is that the area where you come out of the circled
17   area in 76?
18           MR. McINTOSH:     Objection.     Vague,
19   speculation.
20           THE WITNESS:     Generally speaking I would say
21   yes.
22          Q.    (By Ms. Walas)      Okay.   And can you tell
23   me again where you were standing when you took that
24   photo in 85?
25          A.    Skiing, standing above the skier's left



                                                                    31
                  BRIDGER COURT REPORTERS, INC.
                           (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 32 of 52
                             MIKE UNRUH

 1   side of Highway, above the Bermuda Triangle, and
 2   just prior to reaching skier's right side of
 3   Highway.
 4           Q.   And is it your understanding that that
 5   is the area, general area where this ski wreck
 6   occurred?
 7           A.   This is quite a ways away, from my
 8   understanding, of Mr. Meyer's incident and point of
 9   rest.
10           Q.   Okay.   On 85 can you see where
11   Mr. Meyer's point of rest is?
12           A.   Generally speaking I believe so, yes.
13           Q.   Can you mark that with an X?
14           A.   (Witness complied.)       It's actually -- so
15   long as we are saying the intersection of my two
16   lines.
17           Q.   Okay.
18           A.   Yes.
19           Q.   I believe you said the beginning of your
20   deposition that you reviewed the incident reports
21   that were produced in this case in response to the
22   30(b)(6) Notice; is that correct?
23           A.   Yes.
24           Q.   Okay.   And is Big Sky aware of other ski
25   or snowboarding wrecks that have occurred in the



                                                                    32
                  BRIDGER COURT REPORTERS, INC.
                           (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 33 of 52
                             MIKE UNRUH

 1   areas where John Meyer's accident took place?
 2           MR. McINTOSH:     Objection.     Vague as to time.
 3           THE WITNESS:     Can you restate your question,
 4   please.
 5         Q.     (By Ms. Walas)      Does Big Sky know of any
 6   other ski wrecks in the area where John Meyer's
 7   wreck took place?
 8         A.     I'm aware of the ones which we produced.
 9         Q.     Okay.   And I have what I'll mark as
10   Exhibit 86.
11                (Whereupon, Deposition Exhibit No. 86
12   was marked for identification.)
13         Q.     (By Ms. Walas)      And looking at that, is
14   that one of the incident reports that you have
15   reviewed?
16           MR. McINTOSH:     Objection.     Beyond the scope
17   of the deposition notice.
18           THE WITNESS:     Can you restate your question
19   now after I've looked at this?
20         Q.     (By Ms. Walas)      Have you seen this
21   incident report before today?
22         A.     I believe so, yes.
23         Q.     And did you review it in preparation for
24   your deposition?
25         A.     I believe so.



                                                                    33
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 34 of 52
                              MIKE UNRUH

 1         Q.     And on the incident report it notes that
 2   the wreck took place on the bottom of Highway and
 3   fell to Morning Star Road; is that correct?
 4            MR. McINTOSH:    Objection.     Beyond the scope.
 5            THE WITNESS:    That is what it says.
 6         Q.     (By Ms. Walas) Okay.       And is the
 7   transition from Highway to Morning Star Road, is
 8   that a change in the level of the skier level to --
 9   strike that.
10                What is the identification of Highway
11   with respect to skier level?
12         A.     It's a black diamond trail.
13         Q.     Okay.   And -- what's the level for
14   Morning Star Road?
15         A.     It's a green circle.
16         Q.     And so when Highway crosses over Morning
17   Star Road is that a transition from a black to a
18   green?
19         A.     By trail designation, yes.
20         Q.     Okay.   Now, have you ever heard of that
21   transition from Highway to Loop Road being referred
22   to as a knuckle?
23         A.     I believe we produced one incident that
24   does have the word "knuckle" in it.
25         Q.     And do you know what that knuckle



                                                                    34
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 35 of 52
                              MIKE UNRUH

 1   references?
 2         A.     I do not.
 3         Q.     Okay.   I have what I'll marked as 87.
 4                (Whereupon, Deposition Exhibit No. 87
 5   was marked for identification.)
 6         Q.     (By Ms. Walas)      And have you had a
 7   chance to take a look at that?
 8         A.     I've seen this one, yes.
 9         Q.     Okay.   And what's the date of that
10   incident report, Deposition 87?
11         A.     3-6-11.
12         Q.     And that was before Mr. Meyer's ski
13   wreck, correct?
14         A.     Yes.
15         Q.     And do you know where on the mountain
16   this wreck took place?
17           MR. McINTOSH:     Objection.     Beyond the scope
18   of the deposition.
19           THE WITNESS:     Description of specific
20   locations lists Bermuda Triangle; however, the
21   description of the incident says, "Followed my
22   son -- followed my son and something backwards
23   couple feet downhill, fell backwards."
24         So this could have been the short answer
25   is -- I'm reading the document as you are, it says



                                                                    35
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 36 of 52
                             MIKE UNRUH

 1   it happened in the Bermuda Triangle, and it sounds
 2   like someone ended up losing control and perhaps
 3   skiing slash falling backwards.
 4           Q.   (By Ms. Walas) Okay.       And did
 5   Mr. Meyer's ski wreck occur in the Bermuda Triangle
 6   area?
 7           A.   His point of rest was the Bermuda
 8   Triangle.    It's my understanding he is unable to
 9   tell us where he wrecked.        Mr. McMacken has
10   testified that he was hotdogging and appeared to be
11   trying to jump off of lower Morning Star Road.
12           Q.   Okay.   And based on this incident report
13   Big Sky was aware of a wreck that had occurred in
14   the Bermuda Triangle prior to Mr. Meyer's incident,
15   correct?
16           MR. McINTOSH:     Objection, beyond the scope of
17   the deposition.
18           THE WITNESS:     Can you restate your question
19   for me, please.
20           Q.   (By Ms. Walas) Big Sky was aware that a
21   ski wreck had occurred in the Bermuda Triangle
22   prior to Mr. Meyer's wreck?
23           MR. McINTOSH:     Objection.     Beyond the scope
24   of the deposition.
25           THE WITNESS:     On 3-6-11 this incident



                                                                    36
                  BRIDGER COURT REPORTERS, INC.
                           (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 37 of 52
                             MIKE UNRUH

 1   statement says that someone -- looks like "skied
 2   backwards a couple of feet downhill and fell
 3   backwards in the Bermuda Triangle."
 4         Q.     (By Ms. Walas) And this wreck occurred
 5   on March 6, 2011, correct?
 6           MR. McINTOSH:     Objection.     Beyond the scope
 7   of the deposition.
 8           THE WITNESS:     The date of the incident is
 9   3-6-11.
10         Q.     (By Ms. Walas) Okay.       And would that
11   fall in the 2011 to 2012 ski season?
12         A.     Yes.
13         Q.     And you said that you were prepared to
14   talk about Topic 6 on Deposition 79?
15         A.     I did.
16         Q.     And would the 2011 to 2012 ski season
17   fall within that scope of that topic?
18         A.     Yes.
19         Q.     Okay.    So going back, the March 6, 2011
20   incident report is a ski wreck that occurred prior
21   to Mr. Meyer's wreck?
22         MR. McINTOSH:      Objection, misstates the
23   evidence, and it's beyond the scope of the
24   deposition notice.
25           THE WITNESS:     This incident happened on



                                                                    37
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 38 of 52
                              MIKE UNRUH

 1   3-6-11.
 2         Q.     (By Ms. Walas) Okay.       In the Bermuda
 3   Triangle area --
 4            MR. McINTOSH:    Objection.
 5         Q.     (By Ms. Walas) -- which is within the
 6   Highway Loop Road and Lower Morning Star of the
 7   mountain?
 8         MR. McINTOSH:      Objection.     Mistakes the
 9   evidence and is beyond the scope of the deposition
10   notice.
11            THE WITNESS:    Can you restate your question,
12   please.
13         Q.     (By Ms. Walas) Is the Bermuda Triangle
14   located in the area of the mountain near
15   Highway/Loop Road and Lower Morning section?
16         A.     The Bermuda Triangle is a large area
17   located within that description that you just said.
18         Q.     Okay.    And you were prepared today to
19   talk about prior ski accidents in that section of
20   the mountain which took place in 2011 to 2012?
21         A.     Correct.
22            MR. McINTOSH:    Objection.     Vague as to time.
23         When you get a chance can we take a restroom
24   break?
25            MS. WALAS:    Sure.   We can take it now if you



                                                                    38
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 39 of 52
                             MIKE UNRUH

 1   want.
 2           MR. McINTOSH:    That's fine.      Thank you.
 3           VIDEOGRAPHER:      We'll go off the record.        The
 4   time is 9:51.
 5           (Whereupon, a recess was had from 9:51 a.m.
 6   until 9:59 a.m.)
 7           VIDEOGRAPHER:      Okay.   We're back on the
 8   record.      The time is 9:59.
 9           THE WITNESS:     Ms. Walas, if I may, I did not
10   answer correctly.      You asked me about an incident
11   that occurred 3-6-11, and you asked me if that was
12   part of the '11-'12 ski season.
13           Q.    (By Ms. Walas)     Okay.
14           A.    And I misspoke; '10-'11 would have been
15   the ski season that this occurred in.
16           Q.    Okay.
17                 (Whereupon, Deposition Exhibit No. 88
18   was marked for identification.)
19           Q.    (By Ms. Walas)     Have what I've marked as
20   88.   And is this a Big Sky incident report?
21           A.    Yes.
22           Q.    And have you seen this report before?
23           A.    Yes.
24           Q.    And what's the date of this report?
25           A.    3-20-2015.



                                                                      39
                   BRIDGER COURT REPORTERS, INC.
                            (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 40 of 52
                             MIKE UNRUH

 1         Q.     What ski season does that fall in?
 2         A.     That would be the '14-'15 ski season.
 3         Q.     Okay.   And where on the mountain did
 4   this incident take place?
 5           MR. McINTOSH:     Objection, vague.
 6           THE WITNESS:     Description of specific
 7   location listed as Morning Star Road.
 8         Q.     (By Ms. Walas)      And Morning Star Road is
 9   in the area where Mr. Meyer's ski wreck occurred?
10         MR. McINTOSH:      Objection.     Mistakes the
11   evidence.
12           THE WITNESS:     I would not characterize that.
13   I would say that Morning Star Road is many hundreds
14   of yards long, and this does not clearly state
15   where on that road the incident occurred.
16         Q.     (By Ms. Walas)      Do we know or does Big
17   Sky know where this incident occurred on Morning
18   Star Road?
19         A.     It is not indicated on there and we do
20   not know.
21         Q.     And do you know how the wreck referenced
22   on March 20, 2015, came about?
23         A.     The description of the incident states,
24   "Tried to stop quickly, put right hand out to catch
25   her fall."



                                                                    40
                  BRIDGER COURT REPORTERS, INC.
                           (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 41 of 52
                             MIKE UNRUH

 1         Q.     And have you reviewed Mr. -- the Big
 2   Sky's incident report for Mr. Meyer's wreck?
 3         A.     I have.
 4         Q.     And the incident reports that we have
 5   been talking about today, are those something that
 6   Big Sky regularly prepares?
 7         A.     Can you state your question again.
 8         Q.     The incident reports that we have just
 9   been discussing during your deposition, does Big
10   Sky regularly prepare those?
11         A.     Yes.
12         Q.     Okay.   And is there a policy that says
13   you have to prepare those?
14           MR. McINTOSH:     Objection.     Vague.
15         Q.     (By Ms. Walas)      Does Big Sky have a
16   policy that requires the preparation of incident
17   reports after a wreck?
18         A.     Big Sky patrollers will fill out similar
19   incident cards when they have patient contact.
20         Q.     Okay.   And are there any written rules
21   that ski patrollers are supposed to follow in the
22   performance of their job?
23         A.     Yes.
24         Q.     And are you aware of a manual that Big
25   Sky has to assist ski patrollers in performing



                                                                    41
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 42 of 52
                             MIKE UNRUH

 1   their job?
 2         A.     I am.
 3         Q.     I have what's previously marked as 78.
 4   I'm just going to paperclip it together since it's
 5   not stapled, and you can use it as you need.
 6                Are you familiar with this document?
 7         A.     I am.
 8         Q.     Okay.   And can you identify it for the
 9   record?
10         A.     Big Sky Ski Resort Professional Ski
11   Patrol Manual, 2015.
12         Q.     And what's Big Sky's reason for having
13   this manual?
14         A.     It serves as a guideline to our ski
15   patrollers.
16         Q.     And does it set the policy for the ski
17   patrollers?
18         A.     Again, it serves as a guideline for the
19   patrollers.
20         Q.     And was this manual in effect on the
21   date of John Meyer's ski wreck?
22         A.     Yes.
23         Q.     Okay.   And what are the responsibilities
24   of the mountain maintenance supervisor?
25         A.     Would you like me to read it?



                                                                    42
                  BRIDGER COURT REPORTERS, INC.
                           (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 43 of 52
                              MIKE UNRUH

 1           Q.    Sure.
 2           A.    "Mountain maintenance supervisor.
 3   Mountain maintenance manager is up to date on
 4   company policies, maintains slow signs, hanging
 5   signs, build signs, shuttle bamboo to stations, and
 6   help out with miscellaneous projects, i.e.,
 7   unfinished projects, skier codes, tower and post
 8   pads.    Period.
 9                 "The mountain maintenance manager will
10   work in coordination with the hill supervisors to
11   ensure prompt completion of all tasks.           Period.
12   They will all encourage quality training sessions.
13   Period.      The most important aspect of this job is
14   an eye for detail."
15           Q.    And is a mountain maintenance manager
16   the same as supervisor?
17           A.    Yes.
18           Q.    And why is "an eye for detail" the most
19   important aspect of the job?
20            MR. McINTOSH:    Objection.     Foundation.
21   Vague.
22            THE WITNESS:    Could you be more specific with
23   your question?
24           Q.    (By Ms. Walas) You read that the
25   mountain maintenance supervisor, "the most



                                                                    43
                   BRIDGER COURT REPORTERS, INC.
                            (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 44 of 52
                             MIKE UNRUH

 1   important aspect of this job is an eye for detail,"
 2   correct?
 3         A.     I did.
 4         Q.     And so why is an eye for detail the most
 5   important aspect of the job?
 6           MR. McINTOSH:     Same objections.
 7           THE WITNESS:     It allows this individual to
 8   help the rest of our patrollers be thorough in
 9   their jobs.
10         Q.     (By Ms. Walas) Is it because the safety
11   of skiers is important to Big Sky?
12         A.     That's one of them, yes.
13         Q.     And who was the mountain maintenance
14   supervisor on December 11, 2015?
15         A.     I have not reviewed that information;
16   I'm sorry, I don't know.
17         Q.     Okay.    Do you know if this position was
18   filled on the date of Mr. Meyer's ski wreck?
19         A.     Again, I'm not prepared -- I don't --
20   for that answer.      I don't know for sure.
21         Q.     Okay.    And do you know what the
22   objective is or what Big Sky's objective is for its
23   ski patrol?
24         A.     Can you be more specific with your
25   question?    They have many.



                                                                    44
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 45 of 52
                              MIKE UNRUH

 1         Q.     Okay.   Look at page 2 of 76 -- of
 2   Deposition Exhibit 76, and at the bottom of that
 3   page it references an objective of the Big Sky ski
 4   patrol.    Do you see where that is in the last --
 5   second to last line?
 6         A.     I do.
 7         Q.     And can you identify what Big Sky's
 8   objective is for its ski patrol from the manual.
 9         A.     Listed here it says, "The objective of
10   the Big Sky Ski Patrol at the Big Sky Ski Resort
11   area -- or excuse me -- at Big Sky ski area is to
12   provide for the safe operation of facilities at the
13   ski area and provide an exceptional guest
14   experience."
15                That simply means that the overall
16   duties of ski patrol encompass trying to provide a
17   reasonably safe operation in an inherently risky
18   activity of skiing.      And it's one that our ski
19   patrol has to work in conjunction and rely upon our
20   guests to also manage their own experience.
21         Q.     Are signs something that the Big Sky
22   uses to warn skiers of dangerous areas of the
23   mountain?
24         A.     They are.
25         Q.     And are those signs consistent with this



                                                                    45
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 46 of 52
                              MIKE UNRUH

 1   objective of safety?
 2         A.     They are.
 3           MR. McINTOSH:     Objection, vague.
 4         Q.     (By Ms. Walas) And do you know if there
 5   have been any other policies that Big Sky has had
 6   in place before Mr. Meyer's wreck besides this
 7   manual?
 8           MR. McINTOSH:     Objection.     Vague and
 9   misstates the evidence.
10           THE WITNESS:     Can you be more specific or...
11         Q.     (By Ms. Walas)      Do you know how long the
12   manual, that 2015 manual, was in place before
13   Mr. Meyer's wreck?
14         A.     It would have been in place prior to
15   that season.
16         Q.     Okay.   Do you know if that manual was
17   the manual being used in the 2014 to '15 ski
18   season?
19         A.     Likely and possibly with edits.
20         Q.     Okay.   And do ski patrollers play a role
21   in maintaining the mountain?
22         A.     Can you be more specific with your
23   question?
24         Q.     We talked about the mountain maintenance
25   supervisor's role.



                                                                    46
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 47 of 52
                             MIKE UNRUH

 1         A.     Um-hum.
 2         Q.     Does the ski patroller, do the ski
 3   patrollers do anything to assist the mountain
 4   maintenance supervisor in maintaining the mountain?
 5         A.     They do, yes.
 6         Q.     What do the ski patrollers do?
 7           MR. McINTOSH:     Objection, vague.
 8           THE WITNESS:     Can you be more specific?         They
 9   perform many different duties.
10         Q.     (By Ms. Walas)      What do the ski
11   patrollers do in relation to maintaining the
12   mountain?
13         A.     Maintaining the mountain they do a
14   myriad of things to include avalanche mitigation,
15   terrain evaluation, and opening and closing of
16   trails, marking of those trails, et cetera.
17         Q.     And on December 11, 2015, do you know if
18   any warning signs were posted in the area that
19   we've been discussing today, Highway, Morning Star
20   Road, warning skiers of any dangerous areas?
21         A.     Yes.    There have been many pictures
22   produced showing warning signs at the bottom of the
23   lift, the top of the lifts, along Morning Star
24   Road, et cetera.
25         Q.     Okay.   And look at, I believe it's 13,



                                                                    47
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 48 of 52
                             MIKE UNRUH

 1   are there any warning signs posted in that photo?
 2         A.     There is a sign at the far end of the
 3   Lower Morning Star Road, skiers left, bottom of
 4   Highway.
 5         Q.     And looking at 85, are there any warning
 6   signs posted in that photo?
 7         A.     The same sign I described is in this
 8   picture as well.
 9         Q.     Will you -- on 85 will you please put a
10   little square around the sign.
11         A.     (Witness complied.)
12         Q.     And let's take a look at that.          And that
13   sign is after -- is past where Mr. Meyer came to
14   rest, correct?
15         A.     It is further along on the cat track.
16         Q.     Okay.
17         A.     And the skier's left.
18         Q.     And looking at 76, are there any warning
19   signs posted in that photo?
20         A.     There are no signs there as all of the
21   obstacles and hazards are plainly obvious and
22   visible, therefore, signs are not needed.
23         Q.     And looking at 85, can you identify what
24   the warning sign says?
25         A.     Not from the picture.       It's my



                                                                     48
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 49 of 52
                             MIKE UNRUH

 1   recollection from operations that that is a flip
 2   sign that opens and closes that road for various
 3   reasons at various times.
 4         Q.     And was that road open on
 5   December 11, 2015?
 6         A.     It was.
 7         Q.     Okay.
 8           MS. WALAS:     I'll go ahead and pass the
 9   witness now.
10           MR. McINTOSH:     Why don't we take a break.
11   Thank you.
12           VIDEOGRAPHER:     We're going off the record.
13   The time is 10:16.
14         (Whereupon, a recess was had from 10:16 a.m.
15   until 10:23 a.m.)
16           VIDEOGRAPHER:     And we're back on the record.
17   The time is 10:23.
18                        CROSS-EXAMINATION
19   BY MR. McINTOSH:
20         Q.     Mr. Unruh, just a couple quick follow-up
21   questions.    Do you have in front of you Exhibit 88?
22         A.     I do.
23         Q.     And Exhibit 88 is an incident report
24   from incident that occurred on March 20, 2015; is
25   that correct?



                                                                    49
                  BRIDGER COURT REPORTERS, INC.
                           (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 50 of 52
                              MIKE UNRUH

 1           A.   It is.
 2           Q.   And do you believe that incident
 3   occurred in the same area as Mr. Meyer's ski wreck
 4   on December 11, 2015?
 5           A.   I do not.
 6           Q.   And why do you not believe -- why do you
 7   believe that this is a different location?
 8           A.   Mr. Meyer's point of rest was in the
 9   Bermuda Triangle.      This states Morning Star Road.
10   Had this incident been in that same area as
11   Mr. Meyer's I would have expected it to reference
12   the Bermuda Triangle and/or the bottom of Highway.
13                As it states "Morning Star Road" I'm
14   inclined to believe that this is farther up on that
15   road somewhere closer to the top of Lower Morning
16   Star Trial itself.
17           Q.   That's all the questions I have.
18           MR. McINTOSH:     Thank you.
19           MS. WALAS:     I don't have anything further.
20           THE WITNESS:     All right.     Thanks, everyone.
21           VIDEOGRAPHER:     That concludes the deposition.
22   The time is 10:24.
23           MR. McINTOSH:     And he will read and sign as
24   well.
25   (Whereupon, the deposition concluded at 10:25 a.m.)



                                                                    50
                  BRIDGER COURT REPORTERS, INC.
                           (406) 582-0668
Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 51 of 52

                               MIKE UNRUH

                                                                 Page 51


 1                   DEPONENT'S CERTIFICATE

 2        PAGE          LINE          CORRECTION

 3                                     early season conditions
           25           23

 4         28            6             off piste

 5

 6


 7




 9


10

11

12

13

14              I, MIKE UNRUH, the deponent in the foregoing
15        deposition, DO HEREBY CERTIFY, that I have read the
16        foregoing 50 pages of typewritten material and that
17        the same is, with any corrections thereon made in
18        ink on the correction sheet and signed by me, a
19        full, true and correct transcript of my oral
20        deposition given at the time and place hereinbefore
21        mentioned.

22              DATED this /£>          day of /T^l^j/ , 2020.
23

24


25                               UNRUH
                             MIKEU



                      BR1DGER COURT REPORTERS, INC.
                               (406) 582-0668
     Case 2:18-cv-00002-BMM Document 248 Filed 03/08/21 Page 52 of 52
                             MIKE UNRUH

 1                  C E R T I F I C A T E
 2   STATE OF MONTANA     )
 3                        ) Ss.
 4   COUNTY OF GALLATIN   )
 5              I, Kim Marchwick, Certified Court
 6   Reporter and Notary Public, in and for the County
 7   of Gallatin, State of Montana, do hereby certify:
 8              That the witness in the foregoing
 9   deposition was by me first duly sworn to testify
10   the truth, the whole truth, and nothing but the
11   truth in the foregoing cause; that the deposition
12   was then taken before me at the time and place
13   herein named; that the deposition was reported by
14   me in shorthand and later transcribed into
15   typewriting under my direction, and the foregoing
16   pages contain a true record of the testimony of the
17   witness, all done to the best of my skill and
18   ability.
19              IN WITNESS WHEREOF, I have hereunto set
20   my hand and affixed my notarial seal this 27th day
21   of February, 2020.
22                    /s/ Kim Marchwick 2.27.2020
23              ______________________________________
                Kim Marchwick, RPR, CRR
24              Notary Public for the State of Montana
                residing at: Bozeman
25              My commission expires: January 18, 2023



                                                                    52
                 BRIDGER COURT REPORTERS, INC.
                          (406) 582-0668
